Citation Nr: 0603607	
Decision Date: 02/08/06    Archive Date: 02/22/06

DOCKET NO.  04-02 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for glaucoma of the 
right eye, as secondary to traumatic left eye glaucoma.

2.  Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU).



WITNESSES AT HEARINGS ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from May 1953 to April 
1955.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.

In September 2005, the veteran testified at a hearing before 
the undersigned Veterans Law Judge at the RO in St. Louis, 
Missouri.  At that time, he submitted additional evidence 
accompanied by a waiver of initial RO review of the evidence.  
See 38 C.F.R. § 20.1304 (2005).  This evidence will be 
considered by the Board in adjudicating this appeal. 


FINDINGS OF FACT

1.  There is no competent medical evidence of record linking 
the veteran's current right eye glaucoma to his service or 
any incident therein; nor does the evidence link the current 
disability to his service-connected traumatic left eye 
glaucoma.

2 The veteran's only service-connected disability is his 
traumatic left eye glaucoma, currently rated as 30 percent 
disabling.

3.  The veteran's sole service-connected disability does not 
prevent him from securing or following substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  Right eye glaucoma was not incurred in or aggravated by 
active service and is not proximately due to or the result of 
a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2005).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 
3.341, 4.16 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the October 2002 rating decision from which the current 
appeals originate.  He was provided with a statement of the 
case in October 2003 which notified him of the issues 
addressed, the evidence considered, the adjudicative actions 
taken, the decisions reached, the pertinent law and 
regulations, and the reasons and bases for the decisions.

In May 2002, prior to the October 2002 rating decision, the 
RO provided adequate notice to the veteran regarding what 
information and evidence is needed to substantiate his claims 
for service connection for right eye glaucoma and for a TDIU, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claims.  In this respect, 
the Board notes that the letter informed the veteran that he 
could send any additional information or evidence he wanted 
VA to obtain, or he could send such evidence directly to VA.  
Although the letter did not specifically state the veteran 
could submit any evidence in his possession, it did state 
that he could submit any additional evidence or provide VA 
with appropriate authorization to obtain evidence.  Moreover, 
the statement of the case specifically advised the veteran to 
submit any evidence that he had linking the development of 
right eye glaucoma to either military service or to his 
service-connected left eye disorder.

Thus, the discussion contained in this letter furnished the 
veteran notice of the evidence he still needed to send to VA, 
the evidence that VA would assist in obtaining, and in effect 
requested that the veteran provide VA with or identify any 
additional evidence that he possessed or knew of that could 
help to substantiate his claims.  At this stage of the 
appeal, no further notice is needed to comply with the VCAA, 
and the Board finds that any failure to provide the veteran 
with VCAA notice did not affect the essential fairness of the 
adjudication, and therefore was not prejudicial to the 
veteran.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. Apr. 14, 2005); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The content of this notice fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  available 
service medical records, VA examination reports, VA treatment 
records, and Social Security Administration records, as well 
as transcripts of his September 2003 and March 2004 personal 
hearings.  The veteran has not alleged that there are any 
outstanding available records.  In this respect, although he 
has suggested in his testimony that a private treating 
physician advised him that his left eye disability would 
cause a right eye disability, he has not requested that VA 
secure those records and has not provided VA with the 
physician's name or address or the specific dates of 
treatment.  The Board consequently finds that VA's duty to 
assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

Factual Background

The veteran's service medical records show traumatic injury 
to his left eye only in December 1954, when a "firecracker" 
exploded in his face.  A January 1955 treatment record 
indicates that right eye visual acuity was 20/30 and that 
examination revealed no right eye pathology, while vision in 
the left eye was 20/200 with a sub-conjunctival hemorrhage.  
His April 1955 separation examination report reveals that he 
developed glaucoma as a result of the left eye traumatic 
injury.  At the time of discharge, the veteran had only light 
perception in his left eye and 20/20 visual acuity in his 
right eye.  

A July 1955 VA ophthalmology examination report indicates 
that examination of the right eye was normal with visual 
acuity at 20/15.  Diagnoses included cloudy vitreous and 
myopic astigmatism of the left eye.

Service connection was granted for traumatic glaucoma of the 
left eye in an August 1955 rating decision, and assigned an 
initial 10 percent disability rating.  

VA treatment records dated in April 1996 and June 1997, show 
the veteran was followed-up on both occasions for diagnosed 
traumatic glaucoma of the right eye and suspected glaucoma of 
the left eye.  

An August 1997 VA eye examination report shows the veteran's 
history of traumatic end-stage glaucoma and macular hole in 
the left eye and suspected glaucoma in the right eye.  It was 
also noted that the veteran had a family history of glaucoma, 
as his father had glaucoma.  The diagnoses included macular 
hole in the left eye and endstage left eye glaucoma due to 
trauma, and suspected right eye glaucoma.  

A January 1998 rating decision increased the veteran's rating 
for his left eye glaucoma to 30 percent.

VA treatment records, dating from September 1995 to September 
2005, show ongoing treatment for traumatic left eye glaucoma 
and right eye glaucoma.  

In May 2002, VA received documentation from the Social 
Security Administration, indicating that the agency could not 
provide VA with medical records as the veteran had filed for 
retirement benefits exclusively.

During his August 2002 VA eye examination, the veteran 
complained of left eye discomfort and a loss of left eye 
peripheral vision.  He reported that his loss of left eye 
peripheral vision made it dangerous for him to work and 
difficult to drive.  The assessment included mixed mechanism 
glaucoma of both eyes, and traumatic glaucoma of the left 
eye.  It was also noted that he was status post patent 
peripheral iridectomy in both eyes and diagnosed dry eye.

The October 2002 rating decision, in addition to denying the 
veteran's currently appealed claims, also granted special 
monthly compensation benefits for the loss of use of the 
veteran's left eye.  

A June 2003 VA ophthalmological examination, conducted by the 
same physician as the August 2002 examination, shows 
assessments of mixed mechanism glaucoma in both eyes with 
traumatic glaucoma in the left eye; as well as dry eye.  The 
examiner noted that the veteran had traumatic absolute 
glaucoma in his left eye secondary to a firecracker explosion 
in 1954 and opined that it was "less likely than not that 
his right eye glaucoma was related to the traumatic glaucoma 
of the left eye."

During his September 2003 VA personal hearing, the veteran 
testified regarding the circumstances of his original left 
eye injury in service.  He also testified that a private 
treating physician advised him approximately 15 years prior 
to the date of the hearing that his in-service left eye 
injury put him at risk to develop his right eye condition.  
He could not remember the physician's name, but did indicate 
that he was an eye specialist practicing in Madisonville, 
Kentucky.  D.W., a friend of the veteran's, testified that he 
had accompanied the veteran to his VA eye surgery and had 
asked the treating VA physicians questions about the 
veteran's left eye condition.  He testified that that a 
physician stated that it was a possibility that the left eye 
glaucoma would affect the right eye.  Both the veteran and 
his friend testified that he would likely have been 
terminated from his employment with the railroad company if 
the severity of his left eye condition had been realized.  
The veteran testified that his left eye condition made it 
dangerous for him to continue to work.  He testified that he 
currently worked as a foreman in the signal department and 
would like to continue to work for another 2 to 3 years but 
was unable to do so because of his left eye impairment.  

At his September 2005 travel board hearing before the 
undersigned, the veteran testified that he first experienced 
right eye problems 20 to 30 years after his in-service 
injury.  All of his treatment for the right eye had been 
received through VA.  He testified that when he initially 
received service-connection for his left eye condition, he 
was told that it would eventually affect his right eye.  He 
testified that he last worked in November 2004 and that he 
retired after 31 years with the railroad.  He testified that 
his employer was aware of his eye problems and that he had no 
other training.  He received a pension from the railroad and 
testified that he still drove a car infrequently.  His 
friend, D.W., testified that the veteran would probably not 
have been permitted to continue working the last 10 years, 
had the true severity of his left eye condition been known.  
The veteran also testified that he would have preferred to 
work 4 to 5 years more, but felt compelled to retire because 
of his eyesight problems.

Analysis

The veteran contends that his right eye glaucoma was either 
caused or aggravated by his service-connected traumatic left 
eye glaucoma.  He further contends that he is unable to work 
because of the severity of his service-connected 
disabilities.
Service Connection

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  In 
addition, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for right eye glaucoma.  
Initially, although the evidence reveals that he currently 
suffers from glaucoma of the right eye, first documented in 
the mid 1990's, there is no competent medical evidence 
etiologically linking his current disability to his service.  
Likewise, there is no competent medical evidence 
etiologically linking his right eye glaucoma to his service-
connected traumatic left eye glaucoma.  In fact, an August 
1997 VA examination report indicates that the veteran had a 
family history of glaucoma and another VA examiner, in  June 
2003, opined that his right eye glaucoma was unrelated to his 
service-connected traumatic left eye glaucoma.  

While the veteran and his friend believe he currently has 
right eye glaucoma as a result of his service-connected 
traumatic left eye glaucoma, they are not competent to 
provide evidence that requires medical knowledge.  Grottveit 
v. Brown, supra; Espiritu v. Derwinski, supra.  And, 
unfortunately, there is no other competent medical evidence 
on record establishing this necessary link.  Accordingly, the 
claim for service connection for right eye glaucoma must be 
denied.

TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  If the 
total rating is based on a disability or combination of 
disabilities for which the Schedule for Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that the service-connected disabilities are 
sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341.  In evaluating total 
disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2005).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of non-service 
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the veteran's service-connected disabilities 
render him incapable of substantial gainful employment.  38 
C.F.R. § 4.16(a).  All veterans who are shown to be unable to 
secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular 
criteria are not met, an extraschedular rating is for 
consideration.  38 C.F.R. § 3.321.

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

The veteran is service-connected only for traumatic glaucoma 
of the left eye, currently evaluated as 30 percent disabling.  
His evaluation does not meet the criteria that a veteran must 
have one service-connected disability rated at 60 percent or 
higher.  As such, the criteria for a total rating under the 
provisions of 38 C.F.R. § 4.16(a) are not met.

Notwithstanding, it is the policy of the VA, however, that 
all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of a service-
connected disability shall be rated totally disabled.  38 
C.F.R. § 4.16(b).  Thus, if a veteran fails to meet the 
applicable percentage standards enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extra-schedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non-
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the service-connected traumatic glaucoma of the 
left eye.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).

After carefully reviewing the evidence of record, the Board 
concludes that the preponderance of the evidence is against 
finding that the veteran's service-connected disability, when 
considered in association with his occupational background, 
renders him unable to secure or follow a substantially 
gainful occupation.  Documents from the Social Security 
Administration indicate that he requested retirement benefits 
and not disability benefits.  Moreover, despite his testimony 
that he effectively retired because of his visual impairment, 
there is no medical evidence of record indicating that the 
veteran would be completely precluded from gainful employment 
as a result of his left eye glaucoma alone.  Therefore, the 
Board finds the record does not demonstrate that the 
veteran's service-connected disability in and of itself, is 
of such severity as to alone preclude him from securing or 
following substantially gainful employment.  As such, the 
veteran's case is not eligible for consideration under 
38 C.F.R. § 4.16(b), and thus the submission of this case for 
consideration on an extra-schedular basis is not in order.

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of-the-doubt doctrine does not apply.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 55- 
57 (1990).


ORDER

Service connection for right eye glaucoma is denied.

Entitlement to a total disability rating based on individual 
unemployability due to a service-connected disability is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


